  Case 1:20-cr-00066-LO Document 6 Filed 03/12/20 Page 1 of 11 PageID# 23




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA


                                      Alcxandriu Division

                                                                                    MAR 1 2 2020
 UNITED STATES OF AMERICA                             No. l:20-CR-66


        V.                                            The Honorable Liam O'Grady

 KAYLIN ERIE,

                       Defendant.


                                    STATEMENT OF FACTS


       The United States and Defendant Kaylin Erie agree that the following facts are true and

correct, and that had this matter proceeded to trial, the United States would have proven beyond

a reasonable doubt with admissible and credible evidence that the defendant, beginning at least

in or around March 2016, and continuing through at least in or around June 25, 2019, in the

Eastern District of Virginia and elsewhere, knowingly and intentionally conspired with other

individuals, to devise and intend to devise a scheme or artifice to defraud, or for obtaining money

and property by means of materially false or fraudulent pretenses, representations, or promises,

and, for the purpose of executing such scheme or artifice, transmitted or caused to be transmitted,

by means of wire communication in interstate commerce, certain writings, signs, signals,

pictures, and sounds, in violation of 18 U.S.C. § 1349, as charged in Count One of the Criminal

Information.


       The United States and the defendant further agree that had this matter proceeded to trial,

the United Statc.s would have proven the following facts beyond a reasonable doubt with

admissible and credible evidence:
Case 1:20-cr-00066-LO Document 6 Filed 03/12/20 Page 2 of 11 PageID# 24
Case 1:20-cr-00066-LO Document 6 Filed 03/12/20 Page 3 of 11 PageID# 25
Case 1:20-cr-00066-LO Document 6 Filed 03/12/20 Page 4 of 11 PageID# 26
Case 1:20-cr-00066-LO Document 6 Filed 03/12/20 Page 5 of 11 PageID# 27
Case 1:20-cr-00066-LO Document 6 Filed 03/12/20 Page 6 of 11 PageID# 28
Case 1:20-cr-00066-LO Document 6 Filed 03/12/20 Page 7 of 11 PageID# 29
Case 1:20-cr-00066-LO Document 6 Filed 03/12/20 Page 8 of 11 PageID# 30
Case 1:20-cr-00066-LO Document 6 Filed 03/12/20 Page 9 of 11 PageID# 31
Case 1:20-cr-00066-LO Document 6 Filed 03/12/20 Page 10 of 11 PageID# 32
Case 1:20-cr-00066-LO Document 6 Filed 03/12/20 Page 11 of 11 PageID# 33
